DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 8-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi et al. (US 2016/0141712).
Regarding claim 1, Choi discloses a battery module array 100 10 having a plurality of battery cells 11 that are stacked in a first direction, wherein end plates 21 are in surface contact with the ends of the stack in the first direction (see Fig 1). With regards to the limitation of “forming electrical connection by bonding electrodes of battery cell assemblies…to each other”, the cells of the battery modules are electrically connected to each other through electrode leads ([0058]); because the battery module array has terminal bus bars 40 at the ends connected to the electrode terminals 63 of the module array (see Fig 7), the electrode leads in the battery module are considered bonded to each other in order to permit electrical connection to the electrode terminals 63. Tension bars 30 (first clamp and second clamp) are installed across the stack in the first direction, and are fixed to the end plates 21 ([0082], Fig 1).
Regarding claim 2, Choi discloses all of the claim limitations as set forth above. Choi additionally discloses battery modules 10 (battery cell assemblies) made up of two battery cells 11 sandwiching a module frame 12 and a cooling fin 13 (the module frame and/or the cooling fin read on the claimed pressure pad) ([0043], Fig 2).
Regarding claim 3, Choi discloses all of the claim limitations as set forth above. Choi additionally discloses wherein the two battery cells of the battery module (battery cell assembly) are stacked such that electrodes are the same polarity of the at least two battery cells disposed adjacent to each other (see Fig 2 wherein the positive terminals are adjacent each other and the negative terminals are adjacent each other).
Regarding claim 8, Choi discloses all of the claim limitations as set forth above. Choi further teaches adding a first cover 61 at a first end and a second cover 62 at a second end of the battery stack in a second direction perpendicular to the first direction (see Fig 1).
Regarding claim 9, Choi discloses all of the claim limitations as set forth above. Choi further teaches surface contacting a first and a second side surface of the first cover 61 with the first end plate (either plate 61) and surface contacting a first and a second side surfaces of the second cover 62 with the second end plate (the other plate 61) (see Fig 1). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 2016/0141712) as applied to claim 1 or 3 above, and further in view of Ha (US 2016/0248068).
Regarding claim 4, Choi discloses all of the claim limitations as set forth above. While Choi discloses the cells of the battery modules are electrically connected to each other through electrode leads ([0058]) and teaches an embodiment where the at least two cells in a battery module have the same priority disposed adjacent (Fig 2), Choi does not explicitly disclose other details such as wherein the battery cell assemblies of the stacked structure are stacked such that the electrodes having different polarities of the battery cell assemblies are disposed adjacent to each other. 
Ha discloses a battery pack comprising a plurality of battery cells having electrode tabs which are connected to each other ([0008]). In an embodiment, the battery cells are disposed such that two adjacent cells have terminals of the same polarity adjacent each other which are disposed to two more adjacent cells having terminals of the opposite polarity (see Fig 10). The electrode tabs 11,12 pass through slits of connection tabs 220, are bent ([0015]), and are welded ([0007]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the arrangement of adjacent battery modules having different polarities at the ends as taught by Ha with the modules of Choi for the purpose of enabling a series electrical connection between modules.
Regarding claim 5, Choi discloses all of the claim limitations as set forth above. While Choi discloses the cells of the battery modules are electrically connected to each other through electrode leads ([0058]) and teaches an embodiment where the at least two cells in a battery module have the same priority disposed adjacent (Fig 2), Choi does not explicitly disclose wherein forming the electrical connection includes disposing bus bar assemblies, which includes bus bar including slits, at both the first and second ends of the stacked structure in a second in a second direction perpendicular to the first direction; and passing electrodes of the plurality of battery cell assemblies through the slits, bending the electrodes passing through the slits, and then welding bent portions to the bus bars.
Ha discloses a battery pack comprising a plurality of battery cells having electrode tabs which are connected to each other ([0008]). In an embodiment, the battery cells are disposed such that two adjacent cells have terminals of the same polarity adjacent each other which are disposed to two more adjacent cells having terminals of the opposite polarity (see Fig 10). The electrode tabs 11,12 pass through slits of connection tabs 220 (bus bar assemblies), are bent ([0015]), and are welded to the connection tabs ([0007]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the bus bar assemblies having slits for the electrode tabs for electrical connection (including bending and welding) as taught by Ha with the modules of Choi for the purpose of electrically connecting the electrode tabs. 

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 2016/0141712) as applied to claim 1 above, and further in view of Kawano (US 2020/0194750).
Regarding claim 6, Choi discloses all of the claim limitations as set forth above. While Choi discloses tension bars 30 (Fig 1) and fixing first ends of the tension bars 30 (first and the second clamps) to the first end plate 21 and fixing second ends of the tension bars 30 to the second end plate 21 (see Fig 1), Choi does not explicitly disclose wherein installing the first clamp and the second clamp includes: disposing a cover at a first end of the stacked structure in a direction perpendicular to the first direction and a second direction; installing the first clamp and the second clamp crossing the stacked structure in the first direction at an outside of the cover.
Kawano discloses a battery system 100 including a battery stack 10, a pair of end plates 3, and a pair of binding bars 3 (abstract). Insulating sheets 5 (cover) are positioned between the binding bars 3 and the stack 10 (see Fig 2). The insulating sheets electrically insulate the binding bars from battery stack ([0067]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the insulating sheets between the binding bars and the battery stack as taught by Kawano with the tension bars and battery stack of Choi for the purpose of electrically insulating the tension bars from the battery stack.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 2016/0141712) in view of Kawano (US 2020/0194750), as applied to claim 6 above, and further in view of Hattori et al. (US 2017/0358785).
Regarding claim 7, modified Choi discloses all of the claim limitations as set forth above. While Choi discloses the first and second ends of the tension bars (clamps) bent toward an outer surface of the first end plate or second end plate (see Fig 1), modified Choi does not explicitly disclose the ends as welded.
Hattori teaches a power supply device 100 comprising assembled batteries 10 (Fig 1, [0037]). The assembled batteries have a plurality of stacked secondary batteries 1 with a pair of end plates 3 disposed on end faces of the battery stack 5 ([0037], Fig 1). A plurality of binding members 4 extend in a stacking direction of the battery stack 5 and are each fixed at both ends of the pair of end plates 3 at connecting pieces 42 ([0061]-[0063], Fig 2). The connecting pieces 42 are formed by bending ends of the bind bar 4 and are fixed to the end plates by connectors such as screws, or bonding or welding ([0063]). That is, Hattori establishes equivalency of fixing the ends of binding [tension/clamping] bars by connectors, bonding, or welding to end plates of a battery stack.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use welding as taught by Hattori instead of connectors for connecting tension bars to the end plates of Choi because doing so would amount to a simple substitution of one known element for another to obtain predictable results of connecting a bar to an end plate of a battery stack.

Claim(s) 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 2016/0141712) as applied to claim 9 above, and further in view of Noh et al. (US 2015/0064542).
Regarding claim 10, Choi discloses all of the claim limitations as set forth above. While Choi teaches first cover 61 and second cover 62 having sides surfaces that contact the first or second end plate, Choi does not explicitly disclose wherein the installing further comprises: forming locking protrusions protruding in the first direction on both the first and second side surfaces of the first cover and both the first and the second side surfaces of the second cover; and locking an edge of the first end plate to the locking protrusions of the first cover and locking an edge of the second end plate to the locking protrusions of the second cover.
Noh discloses a battery pack including a plurality of battery cells 10 stacked in a first direction surrounded by end plates 130 and 150 and side plates 140, 140’ (Fig 1). The end plate has coupling holes 136 and the side plate has coupling holes 141 wherein coupling members (bolt) are inserted therethrough ([0049], see Fig 1). As seen in Figure 1, there is set of coupling holes on an upper portion (first side surface) and a lower portion (second side surface) of the meeting of the end plate and the side plate.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine coupling holes in both the end plates and side plates with corresponding coupling members (bolts) as taught by Noh with the end plate and covers of Choi for the purpose of aligning and connecting the end plate and cover plate to each other.
Regarding claim 11, Choi discloses all of the claim limitations as set forth above. While Choi teaches first cover 61 and second cover 62 having sides surfaces that contact the first or second end plate, Choi does not explicitly disclose wherein the installing further comprises: bolting the first and the second side surfaces of the first cover to the first end plate and bolting the first and the second side surfaces of the second cover to the second end plate.
Noh discloses a battery pack including a plurality of battery cells 10 stacked in a first direction surrounded by end plates 130 and 150 and side plates 140, 140’ (Fig 1). The side plates and end plates have assembly guides 195 including an assembly pin 191 (locking protrusion) and an assembly rail 192 ([0104], Fig 1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the assembly guides including an assembly pin and assembly rail on the side plate and end plate as taught by Noh with the end plate and covers of Choi for the purpose of aligning the plates together.
In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add more assembly guides to the ends of the end plate and/or cover for the purpose of providing additional aligning support at ends of the plates. Further, because the first and second cover are placed on the stack after the end plates are already attached to the stack, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the assembly pin on the end plate (and thereby have an assembly pin protruding in the first direction [stacking direction]) in order for the rails to slide over the pin in order to provide the alignment function.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 9-12, and 15-16 of copending Application No. 17/376525 (reference application) [published as US 2022/0109179]. Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting claims disclose a battery module stacked in a first direction with a pair of end plates and a first and second clamp (claim 1), a first cover bonded to the first clamp (claim 2), long nuts and bolts coupling corners of the end plates (claim 7), bus bar assemblies and second and third covers (claim 9), cell assemblies stack and polarities (claims 10-12), bus bars with slits (claim 16).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-8, and 12-13 of copending Application No. 17/388834 (reference application) [published as US 2022/0085447]. Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting claims disclose a battery module stacked in a first direction with a pair of end plates (claim 1), bus bar assemblies, a first cover, a first and second clamp, second and third covers (claim 5), a first clamp extending over the first cover (claim 5, 12), cell assemblies stack and polarities (claims 6-8), bus bar assemblies with slits (claim 10).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-3, 6-12 of copending Application No. 17/394884 (reference application) [published as US 2022/0094022]. Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting claims disclsoe a plurality of battery cells stacked in a first direction with end plates (claim 1), a pair of bus bar assemblies (claim 1), the bus bars having slits (claim 3), a first and second clamp joined to the end plates (claim 6), a second and third cover (claim 7), ends of the first and second clamp bent around the end plate (claim 8), the polarity of the cells and modules (claims 10-12).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 9, 11-13, 15, 18, and 20 of copending Application No. 17/400679 (reference application) [published as US 2022/0123400]. Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting claims disclose a battery module stacked in a first direction with a pair of end plates and a first and second clamp (claim 1, 13), the first clamp outside the first cover (claims 2, 11, 13), second and third covers with bus bar assemblies (claim 2, 15), pressure pad between cells (claim 3), cell assemblies stack and polarities (claims 4-5), slits in the bus bar assemblies (claim 9, 18).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 8, 13-16, and 18 of copending Application No. 17/410110 (reference application) [published as US 2022/0102798]. Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting claims discloses a plurality of battery cells stacked in a first direction with end plates (claim 1, 16), a pressure pad disposed between cells (claim 2, 18), the polarity of the cells (claims 3-4), bus bar assemblies, covers, and first and second clamp (claim 8, 16), second and third covers (claim 15).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 10, and 12-13 of copending Application No. 17/834517 (reference application) [published as US 2022/0302491]. Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting claims discloses a plurality of battery cells stacked in a first direction with end plates and a first cover (claim 1), bus bar assemblies with a first clamp that extends over the first cover and a second clamp (claim 4, 12), second and third covers (claim 5), surface pressure pad between cells (claim 6), polarities of cells and modules (claims 7-8), bus bar assemblies with slits (claim 10).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB BUCHANAN whose telephone number is (571)270-1186. The examiner can normally be reached M-F 8:00-5:00 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB BUCHANAN/             Examiner, Art Unit 1725                                              

/JONATHAN CREPEAU/             Primary Examiner, Art Unit 1725